     Case 3:20-cv-00246-GPC-AGS Document 142 Filed 07/27/21 PageID.1432 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT
 2                             SOUTHERN DISTRICT OF CALIFORNIA
 3     Ashley R. VUZ,                                       Case No.: 20-cv-0246-GPC-AGS
 4                                         Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                            MOTION TO AMEND THE
 5     v.
                                                            SCHEDULING ORDER (ECF 133)
 6     DCSS III, Inc. (d/b/a Gossip Grill), et al.,
 7                                      Defendants.
 8
 9             Plaintiff Vuz applies to “[modify] the scheduling order to continue . . . discovery
10    deadlines” by 28 days. (See ECF 133.) A scheduling order “may be modified only for good
11    cause.” Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard primarily considers
12    the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations, Inc.,
13    975 F.2d 604, 609 (9th Cir. 1992). Good cause may be found when the moving party shows
14    that it is “unable to comply with the scheduling order’s deadlines due to matters not
15    reasonably foreseeable at the time the scheduling order issued, and that it was diligent in
16    seeking a modification once it became apparent it could not comply with the scheduling
17    order.” Sharp v. Covenant Care LLC, 288 F.R.D. 465, 467 (S.D. Cal. 2012); see also Fed.
18    R. Civ. P. 16 advisory committee’s note (“[T]he court may modify [a scheduling order] if
19    it cannot reasonably be met despite the diligence of the party.”).
20             Vuz claims that good cause exists to continue discovery deadlines because
21    “[p]laintiff has been unable—for financial reasons—to obtain an expert witness without
22    having access to funds from the settlement with [d]efendant DCSS III, Inc.” (ECF 133-1,
23    at 2.) The following is a timeline of settlement events:
24                Date                                       Event
25                             Vuz settles with defendant DCSS III, Inc. (ECF 133-2, at 2.) At
            November 2020      the time, expert witness designations and disclosures are due
26                             July 1, 2021. (See ECF 105, at 1.)
27                             DCSS III, Inc. circulates a settlement agreement for all parties to
            February 9, 2021
                               review. (ECF 133-2, at 2.)
28

                                                        1
                                                                                   20-cv-0246-GPC-AGS
     Case 3:20-cv-00246-GPC-AGS Document 142 Filed 07/27/21 PageID.1433 Page 2 of 3



 1                          Defendants County of San Diego and City of San Diego submit
         March 9, 2021      their joint position on the agreement, proposing additional terms.
 2
                            (ECF 136-1, at 2; ECF 133-2, at 2.)
 3       April 6, 2021      Vuz does not agree to the proposed changes. (ECF 136-1, at 2.)
 4       April 16, 2021     Vuz sends a follow-up email about the agreement status. (Id.)
                            County of San Diego reiterates the City and County’s position.
 5       April 21, 2021
                            (Id.) Vuz responds that she will be filing a noticed motion. (Id.)
 6                          Vuz and DCSS III, Inc. file a joint motion for settlement approval
         June 4, 2021       without the City and County of San Diego. (See ECF 123). A
 7                          hearing is set for September 17, 2021. (Id. at 1.)
 8                          Because City of San Diego needed to substitute counsel, the
                            parties jointly move to briefly extend discovery deadlines
 9       June 28-29, 2021   (ECF 130), which the Court grants. (ECF 131.) The deadline for
10                          expert designation and disclosures is moved from July 1, 2021, to
                            July 12, 2021. (Id.)
11                          Vuz moves ex parte to extend discovery deadlines by 28 days.
         July 12, 2021
12                          (ECF 133.)

13          Defendant County of San Diego opposes any further extension because “it was
14    Plaintiff and her counsel’s dilatoriness that led to Plaintiff’s current predicament.”
15    (ECF 136, at 3.) The Court agrees. Vuz claims that she “was never under the impression
16    that the County would refuse to agree to a joint statement of dismissal.” (ECF 139, at 4.)
17    But Vuz knew the County’s position on the settlement as early as March 9, 2021.
18    (ECF 136-1, at 2.) The County reiterated its position on April 21, 2021. (Id.) And Vuz
19    certainly knew the County’s position by June 4, 2021, when she filed her joint motion for
20    settlement approval excluding the County. (See ECF 123.)
21          If the County’s actions were impeding expert discovery, Vuz could have moved to
22    continue deadlines on March 9, April 21, or even June 4, 2021—rather than wait until
23    July 12, 2021, the very day expert designations and disclosures were due. (See ECF 131,
24    at 1.) Or Vuz could have asked for a later date on June 28, 2021, when the parties agreed
25    to briefly extend discovery. (See ECF 130.) Furthermore, when plaintiff filed the joint
26    statement for settlement approval on June 4, 2021, she knew that the settlement-approval
27    hearing date was set for September 17, 2021—months after the expert designation
28    deadline—so no settlement funds would have been available in time to hire an expert

                                                  2
                                                                               20-cv-0246-GPC-AGS
     Case 3:20-cv-00246-GPC-AGS Document 142 Filed 07/27/21 PageID.1434 Page 3 of 3



 1    witness anyway. (See ECF 123, at 1.) Because the financial matters delaying plaintiff’s
 2    expert discovery were reasonably foreseeable, Vuz has not demonstrated diligence in
 3    pursuing a deadline extension “once it became apparent [plaintiff] could not comply with
 4    the scheduling order.” See Sharp, 288 F.R.D. at 467.
 5          Thus, the Court DENIES plaintiff’s motion to amend the scheduling order.
 6    Dated: July 27, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                             20-cv-0246-GPC-AGS
